DETAILED ACTION
This office action is a response to the application 16/790,530 filed on February 13, 2020.
Claims 1-30 are pending.
Claims 1-2, 8, 13-14, 19, 24-26 and 29 are rejected.
Claims 3-7, 9-12, 15-18, 20-23, 27, 28 and 30 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for reserving resources”, “means for missing”, “means for limiting”, “means for generating”, “means for calculating” and “means for separately limiting” in claims 25-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 8, 13-14, 19, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. Patent Application Publication 2019/0182890, hereinafter Jeong, in view of Negus U.S. Patent Application Publication 2005/0117541, hereinafter Negus.

Regarding Claim 1, Jeong discloses a method for wireless communication at a wireless communication device (Abstract; Figure 1-4), the method comprising: 
reserving resources on a carrier for each of a plurality of reservations, each associated with a respective transmission to one or more other wireless communication devices (Paragraph [0037-0042] Resource allocation for V2X SL transmissions may be scheduled by a network element (for example, RAN node 111/112) or the VUE 101 may perform autonomous resource selection. The particular resource allocation mode (for example, scheduled or autonomous selection) employed by the VUE 101 may be configured using higher layer signaling (for example, using Radio Resource Control (RRC) signaling). For autonomous resource selection, the VUE 101 may select resources on its own from one or more resource pools, and may perform transport format selection to transmit SCI and/or application/user data. To select resources on its own, the VUE 101 may perform sensing (for example, channel sensing or medium sensing operations) for (re)selection of SL resources; many V2X applications reserve multiple radio resources in advance with an interval which is aligned with packet/data generation timing at the application layer.); 

and limiting additional reservations when a missed reservation metric associated with the at least one missed reservation exceeds a missed reservation limit (Paragraph [0156] A number of consecutive skipped transmissions before triggering resource reselection, and one or more values that are allowed for signaling of a resource reservation period; operate a Media Access Control (MAC) entity to: select to create a sidelink grant based on a sensing operation; release currently reserved radio resources of the sidelink grant when, based on the sensing operation, a number of consecutive unused transmission opportunities on the individual pool of resources is equal to the number of consecutive skipped transmissions; Paragraph [0161-0163] sl-ReselectAfter is to indicate the number of consecutive skipped transmissions before triggering resource reselection for V2X sidelink communication; and a restrict Resource Reservation Period (restrictResourceReservationPeriod) field, and restrictResourceReservationPeriod field is to indicate the one or more values that are allowed for signaling of a resource reservation period; a number of consecutive unused transmission opportunities on the resources of the individual 
Jeong discloses reservation of a resources on a carrier and detecting missed reservations and performing actions based on missed reservations but fails to explicitly disclose limiting additional reservations when a missed reservation metric associated with the at least one missed reservation exceeds a missed reservation limit.
However, Negus more specifically teaches limiting additional reservations when a missed reservation metric associated with the at least one missed reservation exceeds a missed reservation limit (Figure 2 and 4; Paragraph [0031-0036 and 0046-0055] A wireless data transfer system that reserves a particular amount of time to perform a wireless communication from among several slots for transmission. The system determines if the reserved transmission time was underutilized. The under-utilization, if any, may be determined by comparing the actual transmission time to the reserved transmission time. In one case, if the ratio of the actual transmission time to the reserved transmission time falls below a predetermined amount, the system may determine that the reservation parameter is too large. Of course, the ratios used in the determination of under-utilization may be alterable, or other schemes may be used to determine when the under-utilization has occurred; The amounts of enhancement or reduction of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeong with the teachings of Negus. Negus provides a solution for a device which dynamically determines the reservation parameter in the wireless network, thus reserving a particular amount of time to perform a wireless communication among several slots for transmission. Subsequent transmissions of data will use the wireless medium in a more efficient manner (Negus Abstract; Paragraph [0001-0007 and 0025]).

Regarding Claim 2, Jeong in view of Negus disclose the method of Claim 1. Jeong in view of Negus further disclose generating reservation information associated with a first number of the plurality of reservations; generating missed reservation information associated with a second number of the at least one missed reservation (Negus Figure 2 and 4; Paragraph [0031-
calculating the missed reservation metric based on at least the missed reservation information (Negus Figure 2 and 4; Paragraph [0031-0036 and 0046-0055] Inefficient period calculated over a reserved period in which after the reserved predefined window insufficient usage of reserved time slots are calculated to determine how inefficient the resources reserved were allocated and whether to adjust); 
and comparing the missed reservation metric to the missed reservation limit (Negus Paragraph [0046-0055] The amounts of enhancement or reduction of the reservation parameter may be accomplished in many different ways. As stated before, this may be a predefined amount of time, a time corresponding to a predefined amount of data transmission, or may be based on the ratio of the utilization of the actual transmission time to the reserved time. Other schemes may be envisioned where a moving average may be used, a predictive filter may be employed, or any other statistical, computational, or filtering methods may be used for determining amounts to raise or lower the reservation parameter.).

Regarding Claim 8, Jeong in view of Negus disclose the method of Claim 2. Jeong in view of Negus further disclose wherein the calculating the missed reservation metric further comprises: calculating the missed reservation metric over a predefined window of time (Negus Figure 2 and 4; Paragraph [0031-0036 and 0046-0053] Inefficient period calculated over a reserved period in which after the reserved predefined window insufficient usage of reserved time slots are calculated to determine how inefficient the resources reserved were allocated and whether to adjust).

Regarding Claims 13, 14 and 19, see the rejection of Claims 1, 2 and 8. Claims 1, 2 and 8 are method claims corresponding to the wireless communication device of Claims 13, 14 and 19. Therefore the same rejection applies as the rejection of Claims 1, 2 and 8. See Figure 1-4 of Jeong for corresponding structure.

Regarding Claim 24, Jeong in view of Negus disclose the wireless communication device of Claim 13. Jeong in view of Negus further disclose wherein the wireless communication device comprises a vehicle-to-everything (V2X) device (Jeong Abstract; Figure 1; Paragraph [0002-0003, 0017 and 0035] Mechanisms for reserving radio resources for sidelink (SL) vehicle-to-everything (V2X) transmissions).

Regarding Claim 25, 26 and 29, see the rejection of Claims 1, 2 and 8. Claims 1, 2 and 8 are method claims corresponding to the wireless communication device of Claims 25, 26 and .

Allowable Subject Matter
Claims 3-7, 9-12, 15-18, 20-23, 27, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414